Fowler, J.
{dissenting). I agree with the opinion of the court that the words of ch. 148, Laws of 1937, “at time of the taking effect of this act,” should be construed as the time a village acquires the population designated by the act, according to the last federal census, instead of the time of “the passage and publication” of the act, just as the phrase “last federal census” in this act and in the statute classifying cities according to population does not mean the census next previous to the passage of the acts, but the one next previous to the time the population reaches the designated number.
But I think the act is unconstitutional because discriminatory under the Fourteenth amendment under the rule of Christoph v. Chilton, 205 Wis. 418, 237 N. W. 134. The Chilton Case involved a statute that provided for the detachment of agricultural lands from cities of the fourth class, but did not apply to villages of population equal to that of the fourth class or to other cities. The basis of the decision was that the act involved granted to owners of land in cities of the fourth class privileges that were not granted to owners of like property in like situations in other cities and villages. The action was brought, as here, by a citizen who invoked the statute and demanded its enforcement. The city in defense attacked the statute as unconstitutional. If the city of *165Chilton might attack the statute there involved as unconstitutional, I see no reason why the defendant villages may not so attack the instant one. The attack in both cases is made on the ground that a statute adversely affects the residents of the municipality and therefore the municipality itself. In the Chilton Case the public would have been affected because by the withdrawal of agricultural lands from the city extra burdens of taxation would have been imposed on its residents. In the instant case extra burdens of taxation will be imposed on the residents of the villages involved by enforcement of the statute by imposing upon them the cost of administering the pension features of the act not met by the contributions of the members' of the fire and police- departments. Here, not only extra burdens of taxation are man-datorily imposed by the act, but burdens are imposed from which under the general law municipalities of like population are exempt, except pursuant to choice of the governing-body of the municipality, and burdens are imposed in excess of those imposed by the choice of the municipality, because the contributions to the pension fund by the members of the fire and police departments under the instant act are less than those imposed by the general law. Under the general law a pensioner must have contributed for the full period of service requisite to entitle him to a pension. Under the instant act, he is given credit for all previous service, and heed only contribute subsequent to the enactment of the statute.
The burden of taxation imposed by the instant act is vastly greater than that imposed by the act involved in the: Chilton Case. I agree, of course, that population is a proper basis for classification of cities and villages, and that different-forms of government and governmental regulation may properly be provided for villages and for cities of different classes. But this is not a mere matter of difference in form of government or governmental regulation. It is a matter *166of imposition of burdens of taxation. It seems tO' me quite clear that if the decision in the Chilton Case, supra, was right, and I think it was, the decisions in the instant cases are wrong.
For the reasons stated, I think the judgments of the circuit court should be reversed with directions to dismiss the complaints.